internal_revenue_service number release date index number ----------------------------- ------------------------------------ ----------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-108440-10 date date legend taxpayer corp a corp b corp c corp d corp e ------------------------------------------------------------------- ------------------------ ------------------------------- ----------------------------- ---------------------------------------- ---------------------------------------------------- -------------------------------------------------------- ------------------------------------- ----------------------- corp f ----------------------------------------- corp g corp h state year year xdollar_figureydollar_figurestation technology -------------------------- authority --------------- -------------------------- ------------- ------- ------- ---------------- --------------- ------------------ ---------------------------------------------------- plr-108440-10 dear ------------------------ this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below facts taxpayer is a limited_liability_company organized under the laws of state taxpayer has not and will not elect to be classified as an association_taxable_as_a_corporation and accordingly taxpayer is classified as a partnership for federal_income_tax purposes taxpayer’s annual_accounting_period ends on december of each year and its overall_method_of_accounting is the accrual_method taxpayer owns the refined_coal facility ies the facilities and each a facility located adjacent to the station owned by authority the taxpayer is owned by i corp a a state limited_liability_company as a member holding --- of the outstanding membership interests ii corp b a state corporation as a member holding --- of the outstanding membership interests and ii corp c as a member holding --- of the outstanding membership interests the only material asset of corp a is its interest in taxpayer and other similar operating companies corp a is owned by i corp b as a member holding of the outstanding membership interests and ii corp d a state limited_liability_company as a member holding --- of the outstanding membership interests corp e a state corporation owns ----- of the stock of corp b corp e is a publicly traded corporation corp e is one of the world's ------------------------------------------ ----------------------------------------- firms corp b has extensive experience in developing technologies and making investments in the clean and alternative_fuel sectors and beginning in year partnered in numerous projects that generated tax_credits under sec_29 of the internal_revenue_code code nearly all of these projects are continuing to operate today some supplying energy to industries such as hospitals mines and factories while others use generators to supply electricity to the grid corp e met and partnered with technology developers as a consequence of its investment and development of sec_29 fuel projects it has invested in various clean energy technology companies that are developing coal gasification retrofits for older utility boilers and chemical scrubbing systems for co2 emissions one of the technology companies that corp e invested in was a company called corp g initially corp e funded the preliminary research that was performed to show the potential of the technology the technology once the technology was proven in the lab however it plr-108440-10 needed to be taken to the field corp e was instrumental in introducing negotiating with and financing the full-scale testing that resulted from the lab tests eventually corp e became the managing member of corp g and has brought its experience in working with the utilities to assist in the commercialization of the technology ------------------------- ---------------------------------------------------------------------------------------- corp b has also negotiated and closed five licenses on behalf of corp g for use of the technology in full-scale applications corp d is owned by corp f a state limited_liability_company corp d is treated as a disregarded_entity for federal_income_tax purposes and as a division of corp f corp f is the holding_company for a ------------------------firm better known as corp h which is one of the world’s largest -----------------firms corp f and a related company have collectively invested in several energy projects initially in year as a passive investor in projects that generated income_tax credits under sec_29 of the code and later as an active operator of numerous oil_and_gas projects with a net_worth of approximately xdollar_figure corp d is a special purpose entity created for the purpose of entering into the transactions described herein corp d’s sole asset is the corp a membership interest purchased from corp b pursuant to a membership interest purchase agreement mipa between corp b and corp d corp b sold to corp d a --------------- percent ----- --- membership interest in corp a in exchange for a purchase_price closely approximating corp d’s proportionate share of the total cost of constructing and installing the facilities corp a and each other member of the taxpayer is obligated under the llc operating_agreement to contribute to taxpayer as the operating company its proportionate share of the operating costs including the sub-license royalties defined below each member of corp a is obligated to contribute to corp a amounts sufficient to enable corp a to make these contributions to taxpayer and corp d explicitly assumes the obligation to make its share of these contributions in the mipa in connection with the mipa corp e and corp f will guarantee certain of the obligations of corp b and corp d executed transaction documents for the facilities taxpayer as operating company has constructed and installed the facilities and has commercially deployed the technology described below at the station taxpayer has entered into a site lease the lease with authority that allows taxpayer to construct and locate the facilities at the station pursuant to the terms of the lease taxpayer has rights of ingress and egress as appropriate plr-108440-10 taxpayer owns the facilities at the station each facility generally consists of the following ----------------------------- -------------------------- ---------------------- ---- ----------------------------- ------------------ -------------------------------- ------------------- --------------------------------------------- and --------------------- the total capital costs of constructing and installing the facilities at the station was approximately ydollar_figure with respect to each facility taxpayer has entered into a coal supply agreement whereby it will purchase coal feedstock from authority at the station the coal supply agreement does not prohibit the taxpayer from purchasing feedstock coal from third parties and does not prohibit taxpayer from purchasing more feedstock coal than authority would expect to buy from the taxpayer in the form of refined_coal the feedstock coal purchased by taxpayer from authority will be coal that authority itself purchased from third party vendors consistent with its coal procurement specifications the coal specs authority typically issues an offer to purchase coal that satisfies its composition specifications ie the coal specs pursuant to this procurement methodology authority regularly purchases coal meeting the coal specs at the least expensive price from one or more of approximately ------------------- mines as relates to the station the authority coal specs generally specify a maximum sulfur percentage content for the feedstock coal of ---- to ---- and a maximum moisture content of --- at each facility taxpayer or a subcontractor will buy feedstock coal from authority and apply technology to the coal feedstock in this regard an operating and maintenance contract o m contract has been entered into with a third party operator to operate the facilities on behalf of taxpayer the operator is not related to authority corp a taxpayer or the members of corp a or taxpayer thereafter the taxpayer will sell the resulting refined_coal to authority pursuant to a refined_coal sale agreement pursuant to this agreement authority will purchase from taxpayer an amount of refined_coal estimated to be produced by the facilities to the extent that the actual production of refined_coal exceeds this estimated amount authority has the right to purchase the excess production if authority declines to purchase the excess production then taxpayer has the right to sell the excess production portion of refined_coal produced to one or more third parties each ton of refined_coal sold to authority pursuant to the refined_coal sale agreement will be sold for a price that is -----------------------------------per ton less than the price paid_by taxpayer for the feedstock coal pursuant to the coal supply agreement this subsidy in the price is designed to compensate authority for the risk to its boilers and its generation process in general from the use of refined_coal rather than its traditional feedstock coal and to induce it to use the output from the facilities plr-108440-10 description of the technology and licensing sublicensing corp b owns certain licensing rights to a proprietary coal-refining process referred to as the technology when the technology process is applied as part of an electric and steam generating facility by adding chemicals to coal prior to burning the coal in a furnace it has the effect of reducing emissions of certain pollutants from the burning of the resulting refined_coal increasing fuel efficiency and reducing boiler maintenance the by-product of this process is a valuable fly ash which can be used in a diverse array of applications in the steel mining and cement industries the technology is a dual-injection sorbent system in which separate sorbents for mercury and nox control are added to and mixed with input coal technology’s patent- pending process starts with several chemical additives being added to coal prior to its combustion in a furnace the additives provide the chemical structure to create a ceramic matrix using chemical bonds to capture emissions of regulated pollutants the matrix has a certain structure of chemicals in certain positions at the interior corners of the matrix the structure will pick up and hold pollutants such as mercury arsenic or lead the structure also picks up and includes elements such as oxygen chlorides and fluorides which are freely available in a boiler's gas stream when they have been released from the coal during combustion but become locked up in the ceramic matrix as the gas stream starts to cool the chemical bonds form into a very strong matrix because the matrix was created under extremely high temperatures it can only be broken at similar temperatures in conventional combustion mercury and many other heavy metals are vaporized in the combustion process and are emitted into the atmosphere with the flue gas in the technology process mercury and many other heavy metals are removed as part of the fly ash the mercury and other heavy metals are entrapped in the fly ash as described above in a non leachable form for safe disposal further in conventional combustion nitrogen oxides are produced as the fuel is burned under oxidizing conditions the levels produced are a function of many factors including excess air fuel nitrogen content flame temperature burner configuration and combustion air staging among others it can even be affected by ambient air temperatures technology’s sorbent technology provides nox reductions via several mechanisms lowering flame temperature adsorption of nox species and chemical capture of nox species the primary mechanism appears to involve adsorption and capture of nox species within the altered fly ash this results in a significant reduction in the nox species that are released into the air corp b has entered into an agreement sub-license agreement to sub- license the technology to taxpayer as taxpayer utilizes the technology to produce refined_coal taxpayer will make royalty payments to corp b the sub-license royalties the sub-license royalties will be payable in amounts equal to --------------- ---------------- per dollar of refined_coal credit arising from the operations of taxpayer plr-108440-10 reduced by any other operating costs incurred by taxpayer from this amount corp b must pay to corp g ---------------per ton of refined_coal for the first three years of production and thereafter the greater of ----- cents per ton or ---- of the sec_45 tax_credits available per ton corp b retains the balance pilot scale testing of the technology with respect to the station during the calendar_year the technology was tested the pilot scale testing periodically at a world renown testing center testing center the testing center is recognized as one of the world's leading developers of cleaner more efficient energy and environmental technologies to protect and clean air water and soil in connection with this testing an emissions monitoring system was used to measure the effect of the technology on nox co and o2 emissions in addition the mercury weight content of the fly ash was tested to measure mercury capture by the technology during the pilot scale testing coal was burned in one of the boilers at the testing center's boiler house the boiler and the combustion conditions were designed to replicate the combustion and other operating conditions for the station moreover the feedstock coal used for testing the tested coal was of the same type source or rank as the coal that is currently burned at the station in particular the tested coal tested during the pilot scale testing was consistent with authority’s coal specs the combustion of the tested input coal after applying the technology ie refined_coal resulted in a nitrous oxide emissions reduction in excess of ------------------- ------------------------------------------------------------- similarly the combustion of the tested input coal after applying the technology ie refined_coal resulted in a mercury emissions reduction in excess of ------------------------------------------------------------------------- ----------- rulings requested based on the foregoing taxpayer has requested that we rule as follows the refined_coal produced by using the technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code pursuant to b of notice_2010_54 the notice taxpayer may satisfy the redetermination requirement of dollar_figure of the notice by laboratory analysis establishing that the s and hg content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent from the s and hg content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of dollar_figure of the notice plr-108440-10 the taxpayer may rely upon pilot scale testing and subsequent permitted laboratory testing as required for a redetermination to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions for the station law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 irb date provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or hg released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of the notice generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed plr-108440-10 by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer's process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 of the code or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b of the notice section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i of the notice and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii of the notice section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure of the notice applies to plr-108440-10 production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure of the notice must use a method that meets the requirements of section dollar_figure of the notice in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or hg content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or hg content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or hg content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and hg content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a a statement that the fuel will result in a qualified emissions reduction when used in the production of steam b a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first issue the technology starts with several chemical additives added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure to create a ceramic matrix using chemical bonds to capture pollutants section dollar_figure of the notice provides generally that a qualified plr-108440-10 emission reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 of the code describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 of the code or are necessary or incidental to a process provide for in sec_613 of the code for example of the notice provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the technology is not a mining process further section dollar_figure of notice_2010_54 clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal accordingly we conclude that the refined_coal produced by using the technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nox so2 or hg provided the method used for any pollutant is a permissible method section of the notice provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods section of the notice provides that in the context of redetermination that the redetermination requirement may be satisfied by laboratory analysis establishing either that i the s or hg content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least in the case of facilities placed_in_service after date in comparison to the s or hg content of the amount of useful thermal energy excluding any dilution caused by materials combined or added during the production process or ii the s or hg content of both the feedstock coal and the refined_coal do not vary by more than from the s or hg content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the testing methods for emissions reductions in dollar_figure of the notice in the instant case as each train of coal purchased by authority arrives at station authority takes a sample of such coal from each train load and tests its sulfur content to ensure that such coal satisfies the authority coal specs the delivered coal is then added to a coal pile owned and maintained by authority thus each coal pile is comprised of coal that meets the authority coal specs and may have been purchased by authority from a number of different mines thereafter taxpayer purchases coal from authority coal pile processes this feedstock plr-108440-10 coal into refined_coal and sells the refined_coal to authority after purchasing the refined_coal authority takes samples of it each day and analyzes the sulfur content of a composite of such refined_coal samples each week moreover at the direction of taxpayer pilot scale testing will be performed on this feedstock coal from authority coal pile and the refined_coal produced from such feedstock coal to initially confirm that the qualified_emission_reduction testing is satisfied as a part of the testing samples of the feedstock coal and refined_coal are analyzed and s and hg content are noted subsequently based upon the redetermination requirements set forth in the notice either authority or taxpayer will test the s and hg content of samples from i each train load of feedstock coal or a weekly composite of such samples and ii a weekly composite sample of refined_coal thus taxpayer will average the results of the s and hg laboratory analysis testing over a six month period to determine whether a combustion redetermination is required in the event the s or hg content of the feedstock coal or the refined_coal on average were to change by more than this ten percent permissible variation additional combustion testing instead of laboratory analysis will be performed as required for a redetermination pursuant to the notice accordingly we conclude that pursuant to b of the notice taxpayer may satisfy the redetermination requirement of dollar_figure of the notice by laboratory analysis establishing that the s and hg content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent from the s and hg content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of dollar_figure of the notice with respect to the third issue the discussion relating to the second issue is also applicable in particular of the notice requires that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination under dollar_figure of the notice must meet the requirements of dollar_figure of the notice while a redetermination required because of the earlier of i the lapse of six months from the date of such determination or redetermination and ii a change in the source or rank of feedstock coal that occurs after the date of the determination or redetermination may be satisfied by laboratory analysis described in a or b based on our understanding of taxpayer’s practice we do not believe that normal fluctuations in the operating conditions occurring at the station should be construed as resulting in a change in the process of producing refined_coal from feedstock coal accordingly we conclude that taxpayer may rely upon pilot scale testing and subsequent permitted laboratory testing as required for a redetermination described in a or b of the notice to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions for the station based on the foregoing we conclude as follows plr-108440-10 the refined_coal produced by using the technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code pursuant to b of the notice taxpayer may satisfy the redetermination requirement of dollar_figure of the notice by laboratory analysis establishing that the s and hg content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent from the s and hg content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of dollar_figure of the notice taxpayer may rely upon pilot scale testing and subsequent permitted laboratory testing as required for a redetermination described in a or b of the notice to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions for the station no opinion is expressed regarding any other issue not specifically addressed in this ruling letter in particular no opinion is expressed with respect to whether taxpayer is the owner of the facility for federal_income_tax purposes further no opinion is expressed whether the transaction meets the requirements of sec_7701 of the code relating to economic_substance finally no opinion is expressed whether any particular facility has been placed_in_service prior to date in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman peter c friedman senior technician reviewer branch 6office of associate chief_counsel passthroughs special industries
